DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to claim that the position sensor is mounted on a surface of “a component of the camera, the surface located on the image sensor side”.  However, “the image sensor side” does not have antecedent basis in the claim and is therefore indefinite under 35 U.S.C. 112b.  
Regarding claim 1, Applicant argues that Moto fails to teach or suggest the above limitation because it “would be difficult as the circuit substrate 18 is described as “fixedly disposed on the base 12” leaving no room for the sensor side to reside on the image sensor side of the circuit substrate” (see point A of Remarks).  However, the claim only requires that the position sensor is mounted on a surface of a component of the camera and that said surface is located on the image sensor side.  However, claim 1 as amended does not require that the surface is the image sensor side surface of the component.  Claim 1 supports an interpretation in which the surface is located on the image sensor side of the camera module.  When taking this interpretation of the amended claim 1, Moto teaches that the position sensor 19B is mounted on an image sensor side of the device relative to the object side of the camera module (this is further exhibited in figure 4 in which the position sensor 19B is mounted at the base side 12 which is opposite to the object side of top casing 11).  In view of the foregoing, the Examiner is not persuaded and therefore claim 1 stands rejected in view of Applicant’s amendments to the claims as further detailed below.
Regarding claim 2, the examiner notes that claim 2 as amended has been broadened to the point that surface also does not need to be “an image sensor side surface of the carrier for the OIS coil” as was previously claimed and instead can be interpreted as explained above with respect to claim 1 such that the position sensor is mounted on a side of a carrier for the OIS coil and that side is located on the image sensor side of the camera module.  In view of the foregoing, claim 2 is similarly rejected as further detailed below.  
Regarding claim 1, Applicant argues that Kim fails to teach or suggest that the position sensor is mounted on a surface of a “component of the camera, the surface located on the image sensor side” because “in order for the OIS position detecting sensor h2 to both be on the OIS base and face the position detecting magnet it must be mounted on the on the optical sensor side of the OIS base” (see point B of Remarks).  However, the Examiner is not persuaded that such an argument results in Kim failing to teach or suggest that the position sensor is mounted on a surface of a “component of the camera, the surface located on the image sensor side”.  The claim only requires that the position sensor is mounted on a surface of a component of the camera and that said surface is located on the image sensor side.  Claim 1 as amended does not require that the surface is the image sensor side surface of the component.  Claim 1 supports an interpretation in which the surface is located on the image sensor side of the camera module.  When taking this interpretation of the amended claim 1, Kim teaches that the position detecting sensor h2 is mounted on an image sensor side of the camera module relative to the object side of the camera module (this is further exhibited in figure 4 in which the position sensor is mounted on the image sensor side of the camera module).  In view of the foregoing, the Examiner is not persuaded and therefore claim 1 stands rejected in view of Applicant’s amendments to the claims as further detailed below.
Regarding claim 2, the examiner notes that claim 2 as amended has been broadened to the point that surface also does not need to be “an image sensor side surface of the carrier for the OIS coil” as was previously claimed and instead can be interpreted as explained above with respect to claim 1 such that the position sensor is mounted on a side of a carrier for the OIS coil and that side is located on the image sensor side of the camera module.  In view of the foregoing, claim 2 is similarly rejected as further detailed below.  
Applicant argues that claim 15 is allowable for reasons similar to those of claim 1 (see page 11 of Remarks).  In view of the foregoing responses with respect to claim 1, claim 15 is similarly rejected as further detailed below.
Applicant argues that the dependent claims are allowable based on their dependence on an independent claim.  In view of the foregoing response with respect to claims 1 and 15, the claims dependent on claims 1 and 15 are rejected as further detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image sensor side" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-7 and 21 are rejected based on their dependence on claim 1.
Claim 15 recites the limitation "the image sensor side" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected based on their dependence on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 15, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moto et al. (United States Patent Application Publication 2018/0039161), hereinafter referenced as Moto.
Regarding claim 1, Moto discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 1 exhibits image sensor 210 as disclosed at paragraph 45); the optics component (figure 6 exhibits an optics component including an autofocus lens holder 13 as disclosed at paragraph 46), configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (paragraph 65 teaches that the lens holder 13 moves along the optical axis when driven by magnets M); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 70 teaches that lens holder 13 and its lens move in directions orthogonal to the optical axis using drive magnets M); the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis (figure 7 exhibits coil board C2 which comprises coils and shift the drive magnets perpendicular to the optical axis as disclosed at paragraphs 69 and 70); a probe magnet mounted on a surface of the optics component (figure 7 exhibits probe magnet 19A mounted on lens holder 13 as disclosed at paragraph 52); and  a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet (paragraphs 71 and 72 teach that the position of magnet 19A is sensed by the sensor 19B as the magnet 19A moves with lens holder 13), and wherein the position sensor is mounted on a surface of a component of the camera, the surface located on the image sensor side (figure 7 exhibits wherein sensor 19B is mounted on board 18 which carries coil board C2 of the OIS module as disclosed at paragraph 74, the surface is located on the image sensor side of the camera module relative the object side of the camera module).
Regarding claim 2, Moto discloses everything claimed as applied above (see claim 1), in addition, Moto discloses wherein the surface of a component of the camera on which the position sensor is mounted on is the surface of a carrier for the OIS coil (figure 7 exhibits wherein sensor 19B is mounted on board 18 which carries coil board C2 of the OIS module as disclosed at paragraph 74).
Regarding claim 4, Moto discloses everything claimed as applied above (see claim 1), in addition, Moto discloses wherein the flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets (figure 11A exhibits wherein a shield N is provided on magnets M in order to prevent interference of the magnets thereby preventing overlap of the flux regions of magnet 19A and drive magnets M as disclosed at paragraph 82).
Regarding claim 5, Moto discloses everything claimed as applied above (see claim 1), in addition, Moto discloses wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the camera and wherein the probe magnet is located along a side of the camera between two of the one or more drive magnets (figure 10B exhibits wherein drive magnets M are located an angle with respect to four different corners of the camera and sensor magnet 19A is along a side between two drive magnets M).
Regarding claim 7, Moto discloses everything claimed as applied above (see claim 1), in addition, Moto discloses wherein the camera is implemented within a portable multifunction device (paragraph 45 teaches that the camera is in a mobile device such as a mobile phone, which is a multifunction device).
Regarding claim 15, Moto discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 1 exhibits image sensor 210 as disclosed at paragraph 45); the optics component (figure 6 exhibits an optics component including an autofocus lens holder 13 as disclosed at paragraph 46), configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (paragraph 65 teaches that the lens holder 13 moves along the optical axis when driven by magnets M); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 70 teaches that lens holder 13 and its lens move in directions orthogonal to the optical axis using drive magnets M); a probe magnet mounted on a surface of the optics component (figure 7 exhibits probe magnet 19A mounted on lens holder 13 as disclosed at paragraph 52) in a location wherein a flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets (figure 11A exhibits wherein a shield N is provided on magnets M in order to prevent interference of the magnets thereby preventing overlap of the flux regions of magnet 19A and drive magnets M as disclosed at paragraph 82); and a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet (paragraphs 71 and 72 teach that the position of magnet 19A is sensed by the sensor 19B as the magnet 19A moves with lens holder 13), and wherein the position sensor is mounted on a surface of a component of the camera, the surface located on the image sensor side (figure 7 exhibits wherein sensor 19B is mounted on board 18 which carries coil board C2 of the OIS module as disclosed at paragraph 74, the surface is located on the image sensor side of the camera module relative the object side of the camera module). 
Regarding claim 20, Moto discloses everything claimed as applied above (see claim 15), in addition, Moto discloses wherein the camera is implemented within a portable multifunction device (paragraph 45 teaches that the camera is in a mobile device such as a mobile phone, which is a multifunction device) that also implements an autofocus (AF) mechanism to cause the actuator move the optical component along the optical axis (paragraph 65 teaches that the lens holder 13 moves along the optical axis when driven by magnets M) and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (paragraph 70 teaches that lens holder 13 and its lens move in directions orthogonal to the optical axis using drive magnets M).
Regarding claim 21, Moto discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the camera also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis (paragraph 65 teaches that the lens holder 13 moves along the optical axis when driven by magnets M) and an OIS mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (paragraph 70 teaches that lens holder 13 and its lens move in directions orthogonal to the optical axis using drive magnets M).
Claims 1, 2, 4, 6, 7, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (United States Patent Application Publication 2016/0033786).
Regarding claim 1, Kim discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 2B exhibits image sensor board 108 which includes an image sensor as disclosed at paragraph 42); the optics component (figures 2A and 2B exhibits an optic component including OIS carrier 104 lens carrier 103 and lens 102 as disclosed at paragraph 35), configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets (figures 2A and 2B exhibits drive magnets m1, m2 and m3 as disclosed at paragraphs 50 and 53) to cause the optics component to move along the optical axis (paragraph 35 teaches that the AF unit causes the optic component to move along the optical axis); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 35 teaches that the OIS unit causes the optic component to move perpendicular to the optical axis); the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis (figure 2B exhibits an actuator comprising OIS coils C2 and C3 as disclosed at paragraph 51); a probe magnet mounted on a surface of the optics component (figure 2B exhibits probe magnet m4-1 mounted on OIS carrier 104 as disclosed at paragraph 52); and a position sensor located within the flux region of the probe magnet (figure 2B exhibits probe sensor h2 as disclosed at paragraph 52), configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet (paragraph 52 teaches that the sensor h2 is a hall sensor, it is apparent that a hall sensor detects changes in a magnetic field detected based on changes in the position of the corresponding magnet), and wherein the position sensor is mounted on a surface of a component of the camera, the surface located on the image sensor side (figure 2B exhibits wherein the position sensor h2 is mounted on base 107 which carries OIS coils c2 and c3 as disclosed at paragraph 52, the surface is located on the image sensor side of the camera module relative the object side of the camera module).
Regarding claim 2, Kim discloses everything claimed as applied above (see claim 1), in addition, Moto discloses wherein the surface of a component of the camera on which the position sensor is mounted on is the surface of a carrier for the OIS coil (figure 2B exhibits wherein the position sensor h2 is mounted on base 107 which carries OIS coils c2 and c3 as disclosed at paragraph 52).
Regarding claim 4, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets (figure 2B exhibits probe magnet m4-1 mounted on OIS carrier 104 at a side without any drive magnets such that the flux region of the magnet m4-1 will not overlap the flux regions of the drive magnets as disclosed at paragraph 52).
Regarding claim 6, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the one or more drive magnets are located at three different sides of the camera and wherein the probe magnet is located at a fourth side of the camera different than the three sides of the one or more drive magnets (figures 1, 2A and 2B exhibit wherein drive magnets m1-m3 of drive units 11-13 are disposed on 3 sides of the camera and sensors 14 and 15 and their corresponding magnets m4-14 and m4-2 are disposed on a fourth side different than the three sides with driving magnets).
Regarding claim 7, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the camera is implemented within a portable multifunction device (paragraph 34 teaches that the camera is implemented in a multifunction device such as a smartphone).
Regarding claim 15, Kim discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 2B exhibits image sensor board 108 which includes an image sensor as disclosed at paragraph 42); the optics component (figures 2A and 2B exhibits an optic component including OIS carrier 104 lens carrier 103 and lens 102 as disclosed at paragraph 35), configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets (figures 2A and 2B exhibits drive magnets m1, m2 and m3 as disclosed at paragraphs 50 and 53) to cause the optics component to move along the optical axis (paragraph 35 teaches that the AF unit causes the optic component to move along the optical axis); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 35 teaches that the OIS unit causes the optic component to move perpendicular to the optical axis); a probe magnet mounted on a surface of the optics component in a location where a flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets (figure 2B exhibits probe magnet m4-1 mounted on OIS carrier 104 at a side without any drive magnets such that the flux region of the magnet m4-1 will not overlap the flux regions of the drive magnets as disclosed at paragraph 52); and a position sensor located within the flux region of the probe magnet (figure 2B exhibits probe sensor h2 as disclosed at paragraph 52), configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet (paragraph 52 teaches that the sensor h2 is a hall sensor, it is apparent that a hall sensor detects changes in a magnetic field detected based on changes in the position of the corresponding magnet), and wherein the position sensor is mounted on a surface of a component of the camera, the surface located on the image sensor side (figure 2B exhibits wherein the position sensor h2 is mounted on base 107 which carries OIS coils c2 and c3 as disclosed at paragraph 52, the surface is located on the image sensor side of the camera module relative the object side of the camera module).
Regarding claim 18, Kim discloses everything claimed as applied above (see claim 15), in addition, Kim discloses wherein the actuator comprises an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis (figure 2B exhibits wherein the position sensor h2 is mounted on base 107 which carries OIS coils c2 and c3 as disclosed at paragraph 52).
Regarding claim 19, Kim discloses everything claimed as applied above (see claim 15), in addition, Kim discloses wherein the one or more drive magnets are located at three different sides of the camera and wherein the probe magnet is located at a fourth side of the camera different than the three sides of the one or more drive magnets (figures 1, 2A and 2B exhibit wherein drive magnets m1-m3 of drive units 11-13 are disposed on 3 sides of the camera and sensors 14 and 15 and their corresponding magnets m4-14 and m4-2 are disposed on a fourth side different than the three sides with driving magnets).
Regarding claim 20, Kim discloses everything claimed as applied above (see claim 15), in addition, Kim discloses wherein the camera is implemented within a portable multifunction device (paragraph 34 teaches that the camera is implemented in a multifunction device such as a smartphone) that also implements an autofocus (AF) mechanism to cause the actuator move the optical component along the optical axis and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path axis (paragraph 35 teaches that the AF unit causes the optic component to move along the optical axis and that the OIS unit causes the optic component to move perpendicular to the optical axis).
Regarding claim 21, Kim discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the camera also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis and an OIS mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (paragraph 35 teaches that the AF unit causes the optic component to move along the optical axis and that the OIS unit causes the optic component to move perpendicular to the optical axis).
Allowable Subject Matter
Claims 8-14 and 22 allowed.
Claim 8 is allowable because the prior art of record fails to teach or suggest a device comprising, comprising: a camera, comprising: a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, and wherein the position sensor is mounted on a surface of a carrier of one of the one or more coils, wherein the position sensor is mounted on an image sensor side of the carrier of one of the one or more coils, in combination with the other elements of the claim.  The closest prior art of record, Moto and Kim both teach mounting a position sensor on an object side surface of a coil carrier.  Therefore, the combination fails to teach or suggest “wherein the position sensor is mounted on a surface of a carrier of one of the one or more coils, wherein the position sensor is mounted on an image sensor side of the carrier of one of the one or more coils” as currently claimed.
Claims 9-14 and 22 are allowable based on their dependence on claim 8.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be objected to because the prior art of record fails to teach or suggest wherein the actuator comprises an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis and wherein the surface of the component of the camera on which the position sensor is mounted on is a surface of a carrier for the OIS coil that is on the image sensor side of the carrier for the OIS coil, in combination with the elements of claim 15 from which it is dependent.  The closest prior art of record, Moto discloses the camera of claim 15, however, Moto fails to teach or suggest “wherein the actuator comprises an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis and wherein the surface of the component of the camera on which the position sensor is mounted on is a surface of a carrier for the OIS coil that is on the image sensor side of the carrier for the OIS coil” as currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696